DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 9, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verpackungswerk (DE 29602975 U1).
Regarding claims 1-2, 6-7, 9, and 15-17, Verpackungswerk teaches a carton package for liquid consumables comprising a top panel, bottom panel, a body extending between the top panel and the bottom panel, the body comprising a front panel (5), a back panel (3), a left panel (6), and a right panel (4) separated by four edges: front-left edge, front-right edge, back-left edge, back-right edge, wherein each of the front panel, back panel, left panel, and right panel and four edges extends from the top panel to the bottom .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verpackungswerk.
Regarding claims 3, 5, 10, and 19, Verpackungswerk discloses the claimed invention except for a ratio of the second height (where the narrow cross-section is taken) to the length of the carton footprint is between 0.25 and 0.75; or have the length of the bottom fold be longer than the length of the top fold.  However, Examiner notes that it would have been an obvious matter of design choice to have Verpackungswerk’s dimensions satisfy those ratios, since such a modification would have involved a mere change in the curvatures of Verpackungswerk’s longitudinal serpentine creases (2).  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F. 2d 669,149 USPQ 47 (CCPA 1966).
Claims 4, 8, 11-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verpackungswerk in view of Dammers et al. (US 2019/0106239 A1; hereinafter Dammers).
Regarding claims 4, 8, 11-14, 18, and 20 Verpackungswerk discloses the claimed invention except for the back wall being taller than the front creating a slanted top wall.  Verpackungswerk’s carton has a flat top.  Dammers teaches a package for liquid consumables with serpentine longitudinal folds and a back wall that is taller than a front wall creating a slanted top (see Figures 3A-G).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Verpackungswerk’s carton to have a slanted top wall in order to aid in the pouring of contents (Dammers; see Par. 0024).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734